DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2017 and 12/02/2021 are being considered by the examiner.
Status of claims
This office action is in response to “Claims filed on 2/7/2022”. Applicant’s amendments of claim 1, 45 and 46; cancellation of claims 14-23 and 41-42 and addition of new claim 47 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-4 and 31-47 are pending wherein claim 1 is independent. Claims 5-13 and 24-30 are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 5-13 and 24-30 are cancelled.
s 5-13 and 24-30 directed to species embodiments non-elected without traverse.  Accordingly, claims 5-13 and 24-30 have been cancelled.
Authorization for this examiner’s amendment was given in an interview with Attorney David Lee on 2/10/2022.

Allowable Subject Matter
Claims 1-4, 31-40, 43-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a block electrode including Cu and having a same thickness as the power device, the block electrode being disposed on a surface of the second electrode pattern; a sheet-shaped graphite wiring of which one end is electrically connected to the first electrode on the front surface side of the power device and the other end is electrically connected to the second electrode pattern, the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring;” as recited in claim 1 in combination with the remaining features.
Dependent claims 3-4, 31-40,43-47 are allowed based on virtue of their dependencies 
The most relevant prior art references, Okumura et al (US 2006/0192253 A1)  in Fig 2, 4, and 7B and Venugopal et al (US 2016/0093551 A1) in Fig 2 substantially teach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811